DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to amendment filed on 1/5/2021, in which claims 2 and 15 – 16 was amended, and claims 2 – 9 and 11 – 23 was presented for further examination.
3.	Claims 2 – 9 and 11 – 23 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
6.1	As per amended claim 2, applicant argues in substance in pages 8 – 9 that the cited art Kuriyama et al (US 2011/0137836 A1), Satoru et al (JP 4608858 B2), Garfinkle Application No.: 15/173,793 Docket No.: SONYJP 3.3-3144 CON IIIthe action segments are associated with respective action types and displayed at one or more granularities, and wherein the granularity for all displayed action segments of a given type is changeable by a single user operation.
	Examiner respectfully disagrees.
In response to applicant’s argument Examiner respectfully responds that the combine teaching of Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) disclose each and every feature of claim 1 including the feature of generating an action log including one or more action segments, wherein Application No.: 15/173,793 Docket No.: SONYJP 3.3-3144 CON IIIthe action segments are associated with respective action types and displayed at one or more granularities, and wherein the granularity for all displayed action segments of a given type is changeable by a single user operations (Kuriyama: para.[0007], para.[0070], para.[0118] - para.[0119], and para.[0123] and Ueno: para.[0028] – para.[0029]).
	Ueno discloses collection and extraction of time series behavior data of user action pattern.  The collected action pattern are displayed on a map according to granularity selected by the user. A user may adjust or manipulate the action pattern behavior data with a desire granularity (para.[0028] – para.[0029]).
	Kuriyama discloses a sensor for detecting user action, storing the detected action in a database and generating an activity history using the stored data. The detection involves identifying various points and time of change of user activities. Each of this information are recorded in the database to generate the particular activity history of the user (see para.[0013] – [0014]). The activity pattern of the user are analyzed at a time granularity specified by the user or others (see para.[0007]). A user selects a specific activity detail from the activity history, the selected activity details candidates are retrieved by the server and displayed on the user interface, that is, when user selects activity detail associated with specific action, started at specific time, the detailed information associated with the selected activities are presented to the user (see para.[0117] and para.[0118]).
	Paragraph 0195 of the applicant specification provides embodiment for independent selection of granularities for the action type. This paragraph explained that selecting details of action type display only the detailed information of the selected action type. This paragraph is not different from Kuriyama disclosure in paragraph 0118 as explained above.
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

7.	Claims 2 – 4, 11, 15 – 17, 19 – 20, and 22 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuriyama et al (US 2011/0137836 A1), in view of Satoru et al (JP 4608858 B2), in view of Ueno K. (JP 4160462 B2), in view of Garfinkle et al (US 2012/0253942 A1), and further in view of Sono et al (JP 2008-117152 A)
As per claim 2, Kuriyama et al (US 2011/0137836 A1) discloses,
A non-transitory storage medium configured to store a computer program for causing a computer to function as an information processing device (para.[0014]; “an activity history generating method of generating an activity history with a sensor, which is worn by a person to measure living organism information, and a computer”).
the program comprising: generating a plurality of operation actions of a user based on sensor information (para.[0014]; “generating an activity history with a sensor, which is worn by a person”).
each operation action indicating an action performed by the user (para.[0049]; “receive from each bracelet type sensor node 1 sensing data that reflects the motion of the user”, thus, motion of the user is interpreted as “action performed by the user”).  
generating an action segment at a first granularity by combining a plurality of operation actions of a user based on content of the combined operation actions (para.[0065]; “scenes are combined into a continuous scene, when the user's sleep is constituted of a plurality of scenes as described below, the activity detail analyzing module 300 combines the nearest sleeping scenes into one whole sleeping scene. ….. in the case where the user temporarily gets up after he/she went to bed in order to go to a bathroom or the like, and then goes back to sleep, the plurality of sleeping scenes can be regarded as one sleeping scene”).
wherein the action segment includes operations actions that are representative of different types of actions performed by the user (para.[0065]; “in the case where the user temporarily gets up after he/she went to bed in order to go to a bathroom or the like, and then goes back to sleep, the plurality of sleeping scenes can be regarded as one sleeping scene”).
generating an action segment at a second granularity by combining a plurality of action segments at the first granularity into a single action segment based on content of the combined action segments (Fig.18 #702; “WALKING  RESTING WALKING”; Fig.18 #704; “COMMUTING”).
for one or more action segments, relating time information, location information (para.[0010]; “record everyday activity details along with the time of the activities” and para.[0129]; “location information obtained via a GPS, a portable terminal, or the like may be used in addition to living organism information”).
generating an action log including one or more action segments (para.[0070]; “user can thus create a daily life log with ease by simply choosing the actual activity details from likely activity details”
wherein the action segments are associated with respective action types and displayed at one or more granularities (Fig.18 #702 “ACTION DETAILS” and para.[0123]; “enables users to adjust the granularity of input to suit the time or labor that can be spared to, or the willingness to, create an activity history”).
the displayed scale of granularities being displayed on a screen with action segments corresponding to a currently selected granularity (para.[0118]; “When the user selects the activity details 704, the server 104 displays in the field for the activity details 704 activity detail candidates estimated by the activity detail analyzing module 300 for each entry of the scene data”).
	Kuriyama does not specifically disclose wherein the granularity for all displayed action segments of a given type is changeable by a single user operation.
	However, Ueno K. (JP 4160462 B2) in an analogous art discloses,
wherein the granularity for all displayed action segments of a given type is changeable by a single user operation (para.[0028]; “the user can display a
time-series action pattern with a desired granularity on the system by manipulating the granularity of each view” and para.[0030]; “summarizing behavior data at a granularity desired by the user helps the user understand the data”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate extraction and displaying of time series behavior data of Uneno into analyzing an activity pattern of Kuriyama to provide activity detail of specific time series action that relevant to user desire. 
	Neither Kuriyama nor Ueno specifically disclose an icon as an image of emotion or mental sensation indicating a level of feeling of the user when performing the operation actions included in the action segment, wherein the icon indicating the level of feeling is selectable by the user from a plurality of given icons as respective images of emotion or mental sensation indicating given levels of feeling, and the icon indicating the level of feeling related for the action segments.
	However, Satoru et al (JP 4608858 B2) in an analogous art discloses,
and an icon as an image of emotion or mental sensation indicating a level of feeling of the user when performing the operation actions included in the action segment (pg.3 lines 51; “In this emotion data, time information is added”, pg.11 lines 50 – 53; “the management information for the entire information captured recorded, the title, the owner, the disclosure attributes, and the recording start date, and the recording time is recorded, the emotional visual data, the address ( and location information), is recorded and data attribute” and pg.12 para.[008]; “emotion visualized and displayed images of the display type in this Figure 10, the color of the position of the bright point indicated by CS, and corresponding to the captured image data that is currently displayed respectively It shows the state of the emotion”).
wherein the icon indicating the level of feeling is selectable by the user from a plurality of given icons as respective images of emotion or mental sensation indicating given levels of feeling (pg.11 lines 37 – 40; “Icon is displayed by the display image information (hereinafter referred to as emotion icon) ………..the emotion icon of the index can correspond to image recording information and to infer the user's feeling when it is recorded”, pg.11 lines 50 – 53; “the management information for the entire information captured recorded, the title, the owner, the disclosure attributes, and the recording start date, and the recording time is recorded, the emotional visual data, the address ( and location information), is recorded and data attribute” and pg.26 lines 29 – 30; “the image data of the emotion display icon consisting of the emotion visual data”).
and the icon indicating the level of feeling related for the action segments (pg.11 lines 50 – 53; “the management information for the entire information captured recorded, the title, the owner, the disclosure attributes, and the recording start date, and the recording time is recorded, the emotional visual data, the address ( and location information), is recorded and data attribute” and pg.26 lines 29 – 30; “the image data of the emotion display icon consisting of the emotion visual data”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Satoru into Kuriyama and Ueno to visualize the day-to-day emotion of a person when performing an action to understand their mental state.
	Neither Kuriyama nor Ueno nor Satoru specifically disclose in response to operation of a button to post, causing the generated action log to be posted, over a communication network, to a posting site, at the selected granularity, wherein the action segments of the selected granularity are posted with the time information the location information.
	However, Garfinkle et al (US 2012/0253942 A1) in an analogous art discloses,
in response to  operation of a button to post, causing the generated action log to be posted, over a communication network, to a posting site, at the selected granularity,  wherein the action segments of the selected granularity are posted with the time information the location information  (para.[0037]; “Selecting the Send button 405 may cause the blog post to appear at the blog post viewing field 402 of the user” and para.[0049]; “The Post screen 1400 may be accessible, for example, by selecting the Posts button 432 from the navigation bar 409. Similar to the Post screen, a Blog screen 1600 may be accessible by selecting the Blog button 436 from the navigation bar”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Garfinkle into the combine teaching of Kuriyama, Ueno, and Satoru to provide avenue where user activities data can be globally access to minimize loss of data.
Neither Kuriyama nor Ueno nor Satoru nor Garfinkle specifically disclose in response to a user filter setting of the user,  determining whether action segments of the action log at the selected granularity satisfy the user filter setting, and non-display filtering each action 2Application No.: 15/173,793Docket No.: SONYJP 3.3-3144 CON III segment that satisfies the user filter setting to prevent the filtered action segment from being displayed on a display in response to a request to display the generated action log the display.
	However, Sono et al (JP 2008-117152 A) in an analogous art discloses,
and in response to a user filter setting of the user,  determining whether action segments of the action log at the selected granularity satisfy the user filter setting, and non-display filtering each action 2Application No.: 15/173,793Docket No.: SONYJP 3.3-3144 CON III segment that satisfies the user filter setting to prevent the filtered action segment from being displayed on a display in response to a request to display the generated action log the display (pg.3 lines 43 – 46; “the identification information for identifying an operating unit that matches the conditions specified in advance, when displaying the history information, the replacement information, the operation It is possible to prevent the information that must be maintained confidential and personal information, for example information, only that it was made is shown, input by the operation unit is disclosed on the basis of historical information”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sono into the combine teaching of Kuriyama, Ueno, Satoru, and Garfinkle to set in advance the condition to exclude sensitive information from display in order to prevent unauthorized access to activities data (Sono: para.[0005]).

As per claim 3, the rejection of claim 2 is incorporated and further Kuriyama et al (US 2011/0137836 A1) discloses,
wherein the sensor information includes at least one of the time information or position information (para.[0056]; “obtain sensing data from the sensor 6, and attaches an identifier for identifying the bracelet type sensor node 1 as well as a time stamp to the obtained sensing data”).  

As per claim 4, the rejection of claim 3 is incorporated and further Kuriyama et al (US 2011/0137836 A1) discloses,
wherein the position information is obtained from at least one of a Global Positioning System (GPS), WiFi or another communication network (para.[0129]; “the acceleration sensor of the bracelet type sensor node 1 is used to detect the action state of a user (i.e., human body) …….. location information obtained via a GPS, a portable terminal”).
 
As per claim 11, the rejection of claim 2 is incorporated and further Sono et al (JP 2008-117152 A) discloses,
the program further comprising: non-display filtering to prevent the predetermined action segment from being displayed when a specific action or location is set as the user filtering setting by the user (pg.3 lines 43 – 46).  
	Claim 11 depends on claim 2, thus, the motivation claim 2 is applied to claim 11.

Claim 15 is a system claim corresponding to a non-transitory storage medium claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

Claim 16 is a method claim corresponding to a non-transitory storage medium claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

As per claim 17, the rejection of claim 7 is incorporated and further Satoru et al (JP 4608858 B2) discloses,
wherein each of the plurality of given levels of feeling is indicative of a different level of an emotion or a sensation (pg.8 lines 49 – 50; “excitement, tension, and, (in the figure 4 of the color conversion table, the upper right corner position corresponds) comfortable feeling states are assigned red as a result of subtractive color mixture of magenta and yellow” and pg.9 lines 12 – 13; “the feelings that come and go within a predetermined time, excitement, relax, comfort, within the individual emotions the predetermined time, such as discomfort, whether included by percentage of how much”).
	Claim 17 depends on claim 7, thus, the motivation of claim 7 is applied to claim 17.

As per claim 19, the rejection of claim 2 is incorporated and further Garfinkle et al (US 2012/0253942 A1) discloses,
the program further comprising: pasting a content of the action segment to a posting content input area(para.[0037]; “blog post creation field 404 may comprise an entry field into which the user 105 may type a blog post”). 
	Claim 19 depends on claim 2, thus, the motivation of claim 2 is applied to claim 19.

As per claim 20, the rejection of claim 19 is incorporated and further Garfinkle et al (US 2012/0253942 A1) discloses,
causing a second button to be displayed together with the action segment, wherein, when the second button is selected, the content of the action segment including the time information, the location information and the icon indicating the level of feeling related for the action segment is automatically pasted to the posting content input area which is displayed on the display (Garfinkle: para.[0038]; “A navigation bar 409 may comprise buttons for Home 428, Headline News 430, Posts 432, Voting 434, Blog 436, Forum 430, Help 441 and Logout” and Kuga: para.[0171]; “each of the icons 20 to 24 is displayed on one point on a map, such as a content-related-operation start point, a content-related-operation completion point and a middle point between the start and completion points. ………. a route of movement of a user who moved with the information display apparatus 1 is displayed together with an icon related to a content-related operation log”).
	Claim 20 depends indirectly on claim 2, thus, the motivation of claim 2 is applied to claim 20.

As per claim 22, the rejection of claim 19 is incorporated and further Garfinkle et al (US 2012/0253942 A1) discloses,
wherein, when the button to post is selected, the content of the action segment in the posting content input area is posted to the posting site (para.[0049]; “The Post screen 1400 may be accessible, for example, by selecting the Posts button 432 from the navigation bar 409. Similar to the Post screen, a Blog screen 1600 may be accessible by selecting the Blog button 436 from the navigation bar”).
	Claim 22 depends indirectly on claim 19, thus, the motivation of claim 19 is applied to claim 22.

As per claim 23, the rejection of claim 17 is incorporated and further Satoru et al (JP 4608858 B2) discloses,
wherein one of the plurality of given levels of feeling is indicative of irritation (pg.9 lines 12 – 13; “the feelings that come and go within a predetermined time, excitement, relax, comfort, within the individual emotions the predetermined time, such as discomfort, whether included by percentage of how much”).
	Claim 23 depends on claim 17, thus, the motivation of claim 17 is applied to claim 23.

8.	Claims 5 – 6, 9, and 12 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuriyama et al (US 2011/0137836 A1), in view of Ueno K. (JP 4160462 B2), in view of Satoru et al (JP 4608858 B2), in view of Garfinkle et al (US 2012/0253942 A1), in view of Sono et al (JP 2008-117152 A), and further in view of Brush et al (US 2010/0318293 A1).
As per claim 5, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose wherein the location information is selectable from a location name list.
	However, Brush et al (US 2010/0318293 A1) in an analogous art discloses,
wherein the location information is selectable from a location name list (para.[0025]; “breadcrumb corresponds to the user's current location may be determined by comparing sensor information for the user's current location to information in a saved breadcrumb”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Brush into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to retrace individual step or daily activities of user from the stored sensor data.

As per claim 6, the rejection of claim 5 is incorporated and further Brush et al (US 2010/0318293 A1) discloses,
wherein the location name list includes at least one location name to be a landmark including a building name, station name or shop name (para.[0054]; “breadcrumbs compiled for the “Garage, Bellevue” trail”). 
	Claim 6 depends on claim 5, thus, the motivation of claim 5 is applied to claim 6.

As per claim 9, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose causing a map for the action segment to be displayed upon user action.
	However, Brush et al (US 2010/0318293 A1) in an analogous art discloses,
the program further comprising: causing a map for the action segment to be displayed upon user action (para.[0065]; “user interface 700 shows a map 704 illustrating a representation of the user's current location on the map”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Brush into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to retrace individual step or daily activities of user from the stored sensor data.

As per claim 12, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose causing the action segment to be deleted by the user.
	However, Brush et al (US 2010/0318293 A1) in an analogous art discloses,
the program further comprising: causing the action segment to be deleted by the user (para.[0044]; “manual controls to be able to play audibly the recording of the
trail and to be able to delete the trail”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Brush into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to retrace individual step or daily activities of user from the stored sensor data.

As per claim 13, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose the program further comprising: causing an action icon indicating action taken by the user to be displayed.
	However, Brush et al (US 2010/0318293 A1) in an analogous art discloses,
the program further comprising: causing an action icon indicating action taken by the user to be displayed (Fig.4 and para.[0055]; “The first breadcrumb shows 1 of 6, a walking figure with "Walk 101 Steps”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Brush into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to retrace individual step or daily activities of user from the stored sensor data.

As per claim 14, the rejection of claim 13 is incorporated and further Satoru et al (JP 4608858 B2) discloses,
wherein the action icon is displayed based on user selection from an action candidate list (pg.11 lines 33 – 34; “the feeling in all sections of the recorded time segment, with the specified display type, the display image of the small icon consisting of those that are displayed in chronological display type and distribution display type”).

9.	Claims 7 – 8 and18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuriyama et al (US 2011/0137836 A1), in view of Ueno K. (JP 4160462 B2), in view of Satoru et al (JP 4608858 B2), in view of Garfinkle et al (US 2012/0253942 A1), in view of Sono et al (JP 2008-117152 A), and further in view of Kuga K. (US 2012/02299505 A1).
As per claim 7, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose wherein the icon is selectable by the user from the plurality of given icons displayed in a feeling selection area.
	However, Kuga K. (US 2012/02299505 A1) in an analogous art discloses,
wherein the icon is selectable by the user from the plurality of given icons displayed in a feeling selection area (para.[0166]; “when an icon is selected on a map, a sentence corresponding to the selected icon is displayed on the display unit 10, based on a particular content-related operation log related to the selected icon”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Kuga into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to include wherein the icon is selectable by the user from the plurality of given icons displayed in a feeling selection area. The modification would be obvious because one of ordinary skill in the art would be able to simultaneously display records of operations related to a variety of types of content on a map to provide explanatory location information regarding the activities data (Kuga: para.[0005]).

As per claim 8, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose wherein the time information, the location information and the icon indicating the level of feeling related for the action segment are, at a time, caused to be displayed for the action segment.
	However, Kuga K. (US 2012/02299505 A1) in an analogous art discloses,
wherein the time information, the location information and the icon indicating the level of feeling related for the action segment are at a time caused to be displayed for the action segment (para.[0166]; “when an icon is selected on a map, a sentence corresponding to the selected icon is displayed on the display unit 10, based on a particular content-related operation log related to the selected icon”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Kuga into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to include wherein the time information, the location information and the icon indicating the level of feeling related for the action segment are, at a time, caused to be displayed for the action segment. The modification would be obvious because one of ordinary skill in the art would be able to simultaneously display records of operations related to a variety of types of content on a map to provide explanatory location information regarding the activities data (Kuga: para.[0005]).

As per claim 18, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose wherein the relating for the action segment includes the icon being selected by the user from the plurality of given icons displayed on the display.
	However, Kuga K. (US 2012/02299505 A1) in an analogous art discloses,
wherein the relating for the action segment includes the icon being selected by the user from the plurality of given icons displayed on the display (pg.11 lines 37 – 40; “Icon is displayed by the display image information (hereinafter referred to as emotion icon) ………..the emotion icon of the index can correspond to image recording information and to infer the user's feeling when it is recorded”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Kuga into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to include wherein the relating for the action segment includes the icon being selected by the user from the plurality of given icons displayed on the display. The modification would be obvious because one of ordinary skill in the art would be able to simultaneously display records of operations related to a variety of types of content on a map to provide explanatory location information regarding the activities data (Kuga: para.[0005]).

10.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuriyama et al (US 2011/0137836 A1), in view of Ueno K. (JP 4160462 B2), in view of Satoru et al (JP 4608858 B2), in view of Garfinkle et al (US 2012/0253942 A1), in view of Sono et al (JP 2008-117152 A), and further in view of Migita et al (US 2011/0264691 A1)
As per claim 21, the rejection of claim 2 is incorporated, Kuriyama et al (US 2011/0137836 A1), Ueno K. (JP 4160462 B2), Satoru et al (JP 4608858 B2), Garfinkle et al (US 2012/0253942 A1), and Sono et al (JP 2008-117152 A) does not disclose wherein the posting content input area including the content of the action segment is displayed on the display with text external to the content of the action.
	However, Migita et al (US 2011/0264691 A1) in an analogous art discloses,
wherein the posting content input area including the content of the action segment is displayed on the display with text external to the content of the action (para.[0063]; “Selecting the text to be presented to the user from among two or more texts, the text selection section outputs information corresponding to the selected text to the display control section”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Migita into the combine teaching of Kuriyama, Ueno, Satoru, Garfinkle, and Sano to include wherein the posting content input area including the content of the action segment is displayed on the display with text external to the content of the action. The modification would be obvious because one of ordinary skill in the art would be able to simultaneously display records of operations related to a variety of types of content on a map (Kuga: para.[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/9/2021